DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/23/2019, 07/10/2019, 10/15/20219 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012200775 to Nakako et al. (“Nakako”) as referred by the English Translation JP2012200775 (“Translation775”), in view of JP 2011083781 to Sakurada et al. (“Sakurada”) as referred by the English Translation JP2011083781 (“Translation781”) .

Regarding claim 1, Nakako discloses, a welded shaped steel manufacturing method (see Fig. 1) comprising the steps of:
welding, by a welding device (see high frequency oscillator 4 and feeding tip 5 in Fig. 1), butt portions of ends of a web member (see wed 1) butting against two flange members (see flanges 2), respectively, for weld-bonding on a conveyance path,
while conveying (see arrow in Fig. 2), by a plate conveying device (see combination of web guide 7, web end face pre-upset roll 3, and a pull-out roll (right side of FIG. 2, not shown) as disclosed in para 0015 of the Translation775), the web member (1) along with the two flange members on the conveyance path, in a state where the web member and the two flange members (2) are arranged parallel to each other to have the web member interposed therebetween in such a manner (see Fig. 1) that the web member butts perpendicularly against each of the two flange members (see Fig. 1),
thereby manufacturing a welded shaped steel (see Fig. 1, and disclosed in para 002 of page 1 of the Translation775 “when an H-shaped steel having a typical cross-sectional shape of a welded shaped steel in which a flange and a web are joined by a T-shaped joint is manufactured by a welding method, as shown in FIG. After the high frequency current is flowed between the high frequency power source 4 and the feeding tip 5 to heat the portion to be welded, welding is performed”),
said weld-bonding being accompanied with
holding the web member (see Fig. 1), over a predetermined range in a conveyance direction encompassing at least conveyance-direction positions of welding points (see welding points at feed tip 5) therewithin, with a plurality of first surface side rollers (see web guide roll 7 and annotated Fig. 1 of Nakako), of a web member holding device (see Fig. 1), arranged at intervals in a conveyance direction (see Fig. 1), such that the plurality of first surface side rollers (see web guide roll 7 and annotated Fig. 1 of Nakako) are allowed to roll on one surface of the web member (see Fig. 1), in a position not to block irradiation toward the welding points (see Fig. 1), and with a plurality of second surface side rollers (see annotated Fig. 1 of Nakako), of the web member holding device (see Fig. 1), arranged at intervals in a conveyance direction, such that the plurality of second surface side rollers are allowed to roll on the other surface of the web member, in a position not to block irradiation toward the welding points (see Fig. 1),
wherein side ends of the plurality of first surface side rollers and side ends of the plurality of second surface side rollers (see web guide roll 7 and annotated Fig. 1 of Nakako) facing the (see Fig. 1), respectively, are positioned along boundaries of a pair of areas (see Fig. 1, wherein the welding points are located between the feeding tip 5 on the pair of specified areas of the web 1 and the flanges 2) each having weld pool dispersed from the welding points in a degree exceeding a predetermined value.

    PNG
    media_image1.png
    486
    644
    media_image1.png
    Greyscale

However, Nakako does not explicitly disclose, a laser welding device, and each of a pair of areas having spatters dispersed from the welding points in a degree exceeding a predetermined value.
Nonetheless, Sakurada teaches, a laser welding device (see two laser heads A and B in Fig. 10), and wherein the spatters are dispersed (see annotated Fig. 10c, wherein the spatters are dispersed at the areas between the flanges and the web), within a pair of specified areas around welding points (see annotated Fig. 10c), as a result of laser-welding in a degree exceeding a predetermined value (disclosed in para 0024 of page 9 of the Translation781 “with two T-joints located on the vertical surface of the flange material as a fulcrum point, one laser head is inclined 15 degrees in the direction of travel of the line and the other laser head is inclined 15 degrees behind the welding line The webs are placed at an angle of 10 ° to the web side with respect to the vertically disposed flanges, and the laser heads are respectively oriented to the intersections of the flanges and the webs, Two fillet welds were simultaneously carried out across the entire width of the material.”).

    PNG
    media_image2.png
    414
    588
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the welding device of Nakako wherein the welding device is a laser welding device, so as the spatters are dispersed, within a pair of specified areas around welding points, as a result of laser-welding in a degree exceeding a predetermined value as taught/suggested by Sakurada in order to perform with different sizes of the H-section steel, also, with the laser device the shape accuracy is achieved, so as the production of excellent H-shaped steel with high productivity since using laser device can avoid the risk of the welding position shifting due to the deformation 

Regarding claim 2, Nakako discloses, a welded shaped steel manufacturing method (see Fig. 1) comprising the steps of:
welding, by a welding device (see high frequency oscillator 4 and feeding tip 5 in Fig. 1), butt portions of ends of a web member (see wed 1) butting against two flange members (see flanges 2), respectively, for weld-bonding on a conveyance path,
while conveying (see arrow in Fig. 2), by a plate conveying device (see combination of web guide 7, web end face pre-upset roll 3, and a pull-out roll (right side of FIG. 2, not shown) as disclosed in para 0015 of the Translation775), the web member (1) along with the two flange members on the conveyance path, in a state where the web member and the two flange members (2) are arranged parallel to each other to have the web member interposed therebetween in such a manner (see Fig. 1) that the web member butts perpendicularly against each of the two flange members (see Fig. 1),
thereby manufacturing a welded shaped steel (see Fig. 1, and disclosed in para 002 of page 1 of the Translation775 “when an H-shaped steel having a typical cross-sectional shape of a welded shaped steel in which a flange and a web are joined by a T-shaped joint is manufactured by a welding method, as shown in FIG. After the high frequency current is flowed between the high frequency power source 4 and the feeding tip 5 to heat the portion to be welded, welding is performed”),
said weld-bonding being accompanied with
holding the web member (see Fig. 1), over a predetermined range in a conveyance direction encompassing at least conveyance-direction positions of welding points (see welding points at feed tip 5) therewithin, with a plurality of first surface side rollers (see web guide roll 7 and annotated Fig. 1 of Nakako), of a web member holding device (see Fig. 1), arranged at intervals in a conveyance direction (see Fig. 1), such that the plurality of first surface side rollers (see web guide roll 7 and annotated Fig. 1 of Nakako) are allowed to roll on one surface of the web member (see Fig. 1), in a position not to block irradiation toward the welding points (see Fig. 1), and with a plurality of second surface side rollers (see annotated Fig. 1 of Nakako), of the web member holding device (see Fig. 1), arranged at intervals in a conveyance direction, such that the plurality of second surface side rollers are allowed to roll on the other surface of the web member, in a position not to block irradiation toward the welding points (see Fig. 1),
wherein side ends of the plurality of first surface side rollers and side ends of the plurality of second surface side rollers (see web guide roll 7 and annotated Fig. 1 of Nakako) facing the two flange members (see Fig. 1), respectively, are positioned along boundaries of a pair of areas (see Fig. 1, wherein the welding points are located between the feeding tip 5 on the pair of specified areas of the web 1 and the flanges 2) each being subjected to heat influence from the welding points in a degree exceeding a predetermined value (see Fig. 1).
However, Nakako does not explicitly disclose, a laser welding device, and each of a pair of areas having spatters dispersed from the welding points in a degree exceeding a predetermined value.
Nonetheless, Sakurada teaches, a laser welding device (see two laser heads A and B in Fig. 10, and disclosed in para 0024 of page 9 of the Translation781 “with two T-joints located on the vertical surface of the flange material as a fulcrum point, one laser head is inclined 15 degrees in the direction of travel of the line and the other laser head is inclined 15 degrees behind the welding line The webs are placed at an angle of 10 ° to the web side with respect to the vertically disposed flanges, and the laser heads are respectively oriented to the intersections of the flanges and the webs, Two fillet welds were simultaneously carried out across the entire width of the material”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the welding device of Nakako wherein the welding device is a laser welding device as taught/suggested by Sakurada in order to perform with different sizes of the H-section steel, also, with the laser device the shape accuracy is achieved, so as the production of excellent H-shaped steel with high productivity since using laser device can avoid the risk of the welding position shifting due to the deformation as disclosed in pages 1-4 of the Translation781.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761